Case: 12-16349    Date Filed: 10/21/2013   Page: 1 of 3


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                           Nos. 12-16349; 12-16477
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:88-cr-01007-MP-GRJ-3

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

RUFUS C. ROCHELL,

                                                             Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Florida
                         ________________________

                                (October 21, 2013)

Before DUBINA, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Rufus C. Rochell, a federal prisoner appearing pro se, appeals from the

district court’s denials of his motions for reconsideration concerning his 18 U.S.C.
                Case: 12-16349       Date Filed: 10/21/2013      Page: 2 of 3


§ 3582(c)(2) motion for a sentence reduction. On appeal, Rochell argues that: (1)

he is eligible for a sentence reduction because the sentencing court did not

explicitly find how much crack cocaine Rochell was individually accountable for;

and (2) the district court did not lack jurisdiction to address, on the merits,

Rochell’s second motion for reconsideration. After careful review, we affirm. 1

       We review de novo a district court’s legal conclusions regarding the scope

of its authority under the Sentencing Guidelines. United States v. Moore, 541 F.3d
1323, 1326 (11th Cir. 2008).          We must review sua sponte whether we have

jurisdiction over an appeal, and we review this issue de novo. United States v.

Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). Whether a pending appeal divests

the district court of jurisdiction over an issue is a question of law we review de

novo. See United States v. Tovar-Rico, 61 F.3d 1529, 1532 (11th Cir. 1995).

       The filing of a notice of appeal confers jurisdiction on the court of appeals

and divests the district court of its control over the aspects of the case involved in

the appeal. Id. Thus, when an appeal is filed, the district court is divested of

jurisdiction to take any action with regard to the matter except in the aid of the

appeal. Shewchun v. United States, 797 F.2d 941, 942 (11th Cir. 1986). The




1        We also note, as a preliminary matter, that since we dismissed Rochell’s appeal 12-
15570, which pertained to the merits of Rochell’s § 3582(c)(2) motion, appeal 12-15570 and the
district court’s September 1 and October 2, 2012 orders are not before us.
                                              2
              Case: 12-16349     Date Filed: 10/21/2013   Page: 3 of 3


district court does not regain jurisdiction until a mandate has issued on appeal.

Zaklama v. Mount Sinai Med. Ctr., 906 F.2d 645, 649 (11th Cir. 1990).

      The only appeals properly before us are appeals 12-16349 and 12-16477.

These appeals address only the district court’s jurisdiction as to Rochell’s second

motion for reconsideration or his subsequent motions. However, because Rochell

filed the notice of appeal that was docketed as 12-15570, simultaneously with his

second motion for reconsideration, the district court did not have jurisdiction to

address Rochell’s second motion for reconsideration or his subsequent motions.

Accordingly, Rochell’s second motion for reconsideration and his subsequent

motions were not properly before the district court, and we affirm the district

court’s refusal to address them on the merits.

      AFFIRMED.




                                          3